Exhibit 10.1

HEALTHCARE SERVICES GROUP, INC.

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

ARTICLE 1.

STATEMENT OF PURPOSE

Section 1.1 General Purpose.

The purpose of the Healthcare Services Group, Inc. Amended and Restated Deferred
Compensation Plan as set forth herein and as the same may hereafter be amended
(the “Plan”), is to secure and retain the services of a select group of
management or highly compensated employees (the “Key Employees”) of Healthcare
Services Group, Inc. (the “Company”) and its “Affiliates” (as hereinafter
defined and, together with the Company, the “Employer”), and to provide
additional retirement benefits to these Key Employees who have devoted
extraordinary energies to the Employer.

Section 1.2 Effective Date.

The Plan, as amended and restated, shall (except as otherwise provided herein)
be effective with respect to amounts deferred hereunder as of January 1, 2013
(the “Effective Date”) and thereafter. The Plan was previously amended and
restated effective January 1, 2009 to incorporate the changes required under
Section 409A of the “Code” (as hereinafter defined) (the “409A Effective Date”).
For amounts deferred under the Plan as of January 1, 2005 and prior to the 409A
Effective Date, the Plan shall be operated in good faith compliance with
Section 409A of the Code, including, as applicable, IRS Notice 2005-1 and the
Proposed Treasury Regulations issued with respect to Section 409A of the Code on
October 4, 2005 (for taxable years beginning prior to January 1, 2008). The
original effective date of the Plan is January 1, 2000.

Section 1.3 Internal Revenue Code and ERISA;

General Creditor Status of Participants.

 

  (a)

Tax Qualification under the Internal Revenue Code.

It is intended that the Plan not be a tax-qualified plan under Section 401(a) or
Section 403(a) of the Internal Revenue Code of 1986, as amended (the “Code”).

 

  (b)

Status under the Employee Retirement Income Security Act of 1974.

It is intended that the Plan be entitled to all statutory and regulatory
exemptions under the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) applicable to unfunded plans maintained by an employer primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA.

 

  (c)

Creditor Status of Participants.

It is intended that all benefits be paid from the general assets of the Company,
that benefits accrued under the Plan be unfunded for ERISA and Code purposes
until paid, and that, as to unpaid accrued benefits under the Plan, each
Participant is an unsecured general creditor of the Company.



--------------------------------------------------------------------------------

ARTICLE 2.

DEFINITIONS

Section 2.1 “Account” means the entire interest of the Participant in the Plan.

Section 2.2 “Affiliate” means any and all persons with whom or with which the
Company would be considered a single employer under Section 414(b) or (c) of the
Code, applied by using the “at least 80%” ownership threshold set forth in
Sections 1563(a)(1), (2) and (3) and Treasury Regulation Section 1.414(c)-2,
respectively, instead of the “at least 50%” ownership threshold set forth in
Treasury Regulation Section 1.409A-1(h)(3).

Section 2.3 “Age” means the chronological age (in years) attained by the
Employee at the most recent past anniversary of the date of his or her birth.

Section 2.4 “Beneficiary” means the person, persons or entity entitled to
receive benefits by reason of the death of a Participant under the Plan.

Section 2.5 “Board” means the Board of Directors of the Company.

Section 2.6 “Code” means the Internal Revenue Code of 1986, as amended, and
successor statutes of similar purpose. A reference to any specific Section of
the Code shall be a reference to the same or similar text if that Section is
renumbered or redesignated and a reference to one or more Sections of a
successor statute addressing the same or parallel concepts.

Section 2.7 “Committee” means the committee appointed by the Board, consisting
of three (3) or more individuals, which shall be responsible for the
administration of the Plan. Members of the Committee may be Participants and may
be members of the Board.

Section 2.8 “Deferral Year” means a Plan Year with respect to which a Salary
Deferral Election applies. Notwithstanding any provision of this Plan to the
contrary, a Deferral Year must be a Plan Year with respect to which a
Participant provides services to the Employer.

Section 2.9 “Disability” (including any words of similar import) means the
condition under which the Participant (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Employer.

Section 2.10 “Earnings” means an Employee’s total W-2 compensation earned with
respect to services rendered to or on behalf of the Employer, exclusive of
income attributable to the exercise of stock options and the receipt of
automobile allowances. Notwithstanding the foregoing, effective for Deferral
Years beginning on or after January 1, 2009, “Earnings” means

 

2



--------------------------------------------------------------------------------

the sum of an Employee’s (i) base salary (exclusive of income attributable to
the exercise of stock options and the receipt of automobile allowances), payable
to the Employee during the Deferral Year in respect of services performed during
Deferral Year, in accordance with the Employer’s normal payroll practices, and
(ii) incentive compensation, payable to the Employee (A) as of June 30 of the
Deferral Year in respect of services performed during the first quarter of the
Deferral Year, (B) as of December 31 of the Deferral Year, in respect of
services performed during the second and third quarters of the Deferral Year and
(C) as of January 31 of the Plan Year immediately following the Deferral Year,
in respect of services performed during the fourth quarter of the Deferral Year.
Nothing contained herein shall be construed by any party as requiring the
Employer to pay any incentive compensation to any Employee for any Deferral
Year, and the decision to do so shall be made by the Committee in its sole and
absolute discretion.

Section 2.11 “Employee” means a person having a common law employer/employee
relationship with the Employer. The term shall not include persons characterized
by the Employer as “independent contractors,” “leased employees” or
“consultants,” regardless of whether such persons may be characterized for
income or payroll tax withholding or liability, worker’s compensation payments
or unemployment compensation premium calculations by the IRS or other
governmental authority.

Section 2.12 “Employment Termination Date” means the date on which the
Participant sustains a Separation from Service.

Section 2.13 “IRS” means the Internal Revenue Service.

Section 2.14 “Key Employee” means an Employee selected for participation in the
Plan by the Committee and who is employed in any of the following executive or
management capacities:

(a) Corporate executive and corporate management personnel;

(b) Divisional and Regional Managers; and

(c) District Managers.

Section 2.15 “Plan” means the Healthcare Services Group, Inc. Amended and
Restated Deferred Compensation as set forth herein, and as the same may
hereafter be amended.

Section 2.16 “Participant” means a Key Employee who is eligible to participate
in the Plan.

Section 2.17 “Plan Administrator” means the Committee.

Section 2.18 “Plan Year” means the calendar year.

Section 2.19 “Retirement” means a Participant’s Separation from Service on or
after attaining age 60. Effective for Deferral Years after 2012, “Retirement”
shall mean a Participant’s Separation from Service on or after attaining age 55.

 

3



--------------------------------------------------------------------------------

Section 2.20 “Salary Deferral Election” means an election by a Participant to
defer a portion of his or her Earnings for a given Deferral Year, pursuant to an
election to do so in accordance with the provisions of Section 4.1 hereof.

Section 2.21 “Separation from Service” means the death, Retirement or
Termination of Employment of the Participant. For purposes of this Section 2.21,

(a) the employment relationship is treated as remaining intact while the
Participant is on military leave, sick leave or other bona fide leave of absence
if the period does not exceed six months, or if longer, so long as the
individual retains a right to reemployment with any member of the Employer under
an applicable statute or by contract;

(b) a leave of absence constitutes a bona fide leave of absence only if there is
a reasonable expectation that the Participant will return to perform services
for any member of the Employer; and

(c) if the period of leave exceeds six months and the Participant does not
retain a right to reemployment under an applicable statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such six-month period.

Section 2.22 “Scheduled Distribution” means a payment scheduled to be made on a
date certain (on or about February 15) while the Participant is still employed
by the Employer. A Scheduled Distribution shall be available to Participants for
Salary Deferral Elections effective on or after January 1, 2013.

Section 2.23 “Specified Employee” means a Participant who, as of the date of his
or her Separation from Service, is a key employee of any member of the Employer
the stock of which is publicly traded on an established securities market
(within the meaning of Treasury Regulation Section 1.897-1(m)) or otherwise. For
purposes of this Section 2.22,

(a) a Participant is a key employee if such Participant meets the requirements
of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance
with the regulations thereunder and disregarding Section 416(i)(5)) at any time
during the 12-month period ending on a Specified Employee Identification Date;

(b) if a Participant is a key employee as of a Specified Employee Identification
Date, he or she is treated as a key employee under the Plan for the entire
12-month period beginning on the Specified Employee Effective Date; and

(c) for purposes of identifying a Specified Employee by applying the
requirements of Section 416(i)(1)(A)(i), (ii) and (iii) of the Code, the
definition of compensation under Treasury Regulation Section 1.415(c)-2(a) is
used, applied as if the Company were not using any safe harbor provided in
Treasury Regulation Section 1.415(c)-2(d), were not using any of the elective
special timing rules provided in Treasury Regulation Section 1.415(c)-2(e), and
were not using any of the elective special rules provided in Treasury Regulation
Section 1.415(c)-2(g). Notwithstanding the foregoing, the Company may elect to
use any available definition of compensation under Section 415 of the Code and
the Treasury regulations

 

4



--------------------------------------------------------------------------------

thereunder, including any available safe harbor and any available election under
the timing rules or special rules, provided that the definition is applied
consistently to all employees of the Employer for purposes of identifying
Specified Employees. However, once a list of Specified Employees has become
effective, the Employer shall be prohibited from changing the definition of
compensation for purposes of identifying Specified Employees for the period with
respect to which such list is effective.

Section 2.24 “Specified Employee Effective Date” means April 1st immediately
following the Specified Employee Identification Date.

Section 2.25 “Specified Employee Identification Date” means December 31st.

Section 2.26 “Stock” means the voting common stock of HCSG, $0.01 par value per
share.

Section 2.27 “Termination of Employment” means the Participant’s termination of
employment with the Employer for any reason other than death or Retirement,
including on account of Disability, where the Participant and the Employer
reasonably anticipate either that no further services would be performed by the
Participant for the Employer after a certain date or that the level of bona fide
services that the Participant would perform after such date (whether as an
employee or independent contractor) would permanently decrease to no more than
20% of the average level of bona fide services performed over the immediately
preceding 36-month period (or full period of services to the Employer if less
than 36 months). For purposes of this Section 2.26, periods during which the
Participant is on an unpaid leave of absence are disregarded (including for
purposes of determining the relevant 36-month period), and periods during which
the Participant is on a paid bona fide leave of absence are treated as periods
during which the Participant provided services at the level which the
Participant would have been required to perform the services to receive the
compensation if not on a bona fide leave of absence.

Section 2.28 “Trust” means the trust established by the Company with Bank of
America, N.A., as trustee (“Trustee”), pursuant to that certain Trust Agreement
dated as of October 18, 2012, as amended or amended and restated from time to
time (the “Trust Agreement”), for the purpose of receiving contributions from
the Company and retaining such contributions (and the proceeds thereof from
investments, including the proceeds of any life insurance policies owned by the
trust, if any) as a source of funds to assist the Company in meeting its
obligation to provide benefits under the Plan.

Section 2.29 “Valuation Date” means mean any day on which the New York Stock
Exchange or any successor to its business is open for trading, or such other
date as may be designated by the Committee.

Section 2.30 “Valuation Funds” means the funds selected by the Committee and
listed on the attached Exhibit “A,” to be used as earnings indices described in
Section 4.3. The Valuation Funds so listed on Exhibit “A” are subject to change
from time to time as the Committee, in its sole discretion, deems necessary or
appropriate. No provision of this Plan shall be construed as giving any
Participant an interest in any of these Valuation Funds, nor shall any provision
require the Employer or the Trustee to make any investment in any such funds.

 

5



--------------------------------------------------------------------------------

Section 2.31 “Vesting Date” means the date specified in Section 4.2(b) that a
Participant becomes fully vested in the Stock allocated to that Participant’s
Account pursuant to Section 4.2(a).

ARTICLE 3.

PARTICIPATION

Section 3.1 Eligibility.

Participation in the Plan shall be strictly limited to Key Employees.

Section 3.2 Commencement of Participation.

Each Key Employee employed by the Employer on the original effective date set
forth in Section 1.2 hereof and who elects to participate in the Plan shall
become a Participant as of such date. Every other Key Employee shall become a
participant on the first day of the Plan Year coincident or next following the
date such individual became a Key Employee.

Section 3.3 Cessation of Participation.

Each Participant shall remain a Participant until the later to occur of:

(a) his or her Employment Termination Date; or

(b) the date on which he or she receives a distribution of the entire balance of
his or her Account, so that he or she then has no remaining balance in his or
her Account.

ARTICLE 4.

ELECTION OF DEFERRALS,

INVESTMENT OF DEFERRAL, PAYMENT OF BENEFITS

Section 4.1 Election of Deferral.

(a) General Rule. Each year, every Participant may irrevocably elect to defer
the receipt of up to twenty-five percent (25%) of his or her Earnings payable
for any Deferral Year, in respect of services to be performed by the Participant
for the Employer for such Deferral Year, by filing a Salary Deferral Election
with the Plan Administrator prior to the end of the Plan Year immediately
preceding the Deferral for the applicable Deferral Year. Such Salary Deferral
Election shall apply to both base salary and incentive compensation. For
avoidance of doubt, a Participant shall not have the ability to designate a
different percentage to be deferred with respect to either element of Earnings
for any given Deferral Year. A Salary Deferral Election shall be in the manner
prescribed by the Plan Administrator.

(b) Initial Deferral Election. Notwithstanding Section 4.1(a) of the Plan, in
the case of the first Plan Year during which a Key Employee becomes eligible to

 

6



--------------------------------------------------------------------------------

participate in the Plan, the Key Employee may file a Salary Deferral Election
with the Plan Administrator within 30 days after the date on which he or she
becomes so eligible, with respect to Earnings paid for services to be performed
during such Plan Year (the initial Deferral Year) after the effective date of
the Salary Deferral Election contained therein.

(c) Vesting of Earnings. The portion of a Participant’s Account attributable to
any Salary Deferral Election shall be fully vested as of the date on which the
applicable Earnings are credited to such Account.

(d) Termination of Salary Deferral Election for a Given Deferral Year. A
Participant’s obligation to defer Earnings under a given Salary Deferral
Election will terminate as of December 31 of each year.

Section 4.2 Employer Matching.

(a) Allocation Rules. The Company shall contribute and allocate to each
Participant’s Account, as of the last day of each Deferral Year, the number of
full shares of Stock obtained by dividing an amount equal to twenty-five percent
(25%) of the first fifteen percent (15%) of Earnings deferred by the Participant
for such Deferral Year (the “Deferral Year”) pursuant to the election described
in Section 4.1, by the Market Price of the Stock on the last day of the Deferral
Year. For this purpose Market Price shall mean the closing price of the Stock on
the last day of the Deferral Year or if there was no trading of the Stock on
such date, the closing price on the nearest prior business day on which trading
occurred on a recognized securities exchange. Notwithstanding the foregoing,
stock certificates in respect of allocations under this Section 4.2(a) shall be
credited to the Account no later than January 31st of the Plan Year immediately
following the Deferral Year. To be eligible to receive an allocation of Stock
pursuant to this Section 4.2(a), a Participant must be employed by the Employer
on the last day of the Deferral Year.

(b) Each Key Employee who becomes eligible and elects to participate in the Plan
shall have a fully vested nonforfeitable interest in the Stock allocated to his
or her Account, if still employed by the Employer, on the last day of the Plan
Year which commences on or after the third anniversary of the first day of the
first Plan Year in which a Key Employee elects to make contributions to the
Plan. In the event a Participant’s experiences a Separation from Service for any
reason other than death, Disability or Retirement prior to the Participant’s
Vesting Date, all Stock previously allocated to such Participant’s Account shall
be forfeited and held by the Trustee to be allocated in subsequent years
pursuant to Section 4.2(a) hereof.

Section 4.3 Investment of Deferrals and Matching Contributions.

(a) Except as otherwise provided under Section 4.2(a) with respect to Stock
certificates, the Company shall contribute to the Trust all amounts deferred and
contributed hereunder within ten (10) business days of the date such amounts
would otherwise have been paid to a Participant pursuant to the Company’s
standard payroll practices. All amounts contributed to the Trust and the
earnings thereon shall be held by the trustee of the Trust and invested in
accordance with the terms of the Trust Agreement. Without in any way limiting
the generality of the foregoing, and subject to such limitations as may from
time to time be required by law or imposed by the Committee, and subject further
to such operating rules and

 

7



--------------------------------------------------------------------------------

procedures as may be imposed from time to time by the Committee, each
Participant may express to the Committee a preference as to how the portion of
the Participant’s Account attributable to Earnings (the “Earnings Sub-Account”)
should be constructively invested among the Valuation Funds. Such preference
shall designate the percentage of the Participant’s Earnings Sub-Account which
is requested to be constructively invested in each Valuation Fund.

(b) A Participant’s expression of investment preference shall be made
telephonically, via the recordkeeper’s telephone voice response system, or
electronically, via the recordkeeper’s Internet web access system, each as
established by the recordkeeper, at the Employer’s direction, for the purpose of
recording the Participant’s investment elections among the Valuation Funds. Such
investment elections shall serve merely as earnings indices for the
Participant’s Account, and neither the Employer nor the Committee nor the
Trustee shall be obligated to follow such elections. The Employer shall not be
obligated to invest any funds in connection with this Plan, including, but not
limited, with respect to distributions under Section 4.4, 4.5 and 4.6 hereof.

(c) Whether or not a Participant’s investment preferences are followed with
respect to actual investments, the Participant’s Earnings Sub-Account will be
credited with earnings or losses as follows. As of each Valuation Date, the net
earnings or losses (as defined below) of each Valuation Fund since the preceding
Valuation Date shall be allocated among all Earnings Sub-Accounts in accordance
with the preferences indicated by each Participant as though the Earnings
Sub-Accounts had been invested in the Valuation Fund in accordance with each
Participant’s indicated preference. For purposes of this allocation, the
Earnings Sub-Account of each Participant will consist of the balance of the
Earnings Sub-Account as of the preceding Valuation Date, adjusted: (i) by adding
thereto the Participant deferrals made since the preceding Valuation Date and
(ii) by subtracting therefrom all distributions made to the Participant or to a
Beneficiary or Beneficiaries.

(d) For purposes of this Section 4.3, the Earnings Sub-Account shall include the
cash value of dividends (“Dividend Equivalents”) declared by the Company on the
Stock allocated to a Participant’s Account. Such Dividend Equivalents, to the
extent declared, shall be allocated to the purchase additional shares of Stock,
in a manner determined by the Committee in its sole discretion, as of the end of
each calendar quarter within a Plan Year.

Section 4.4 Payment of Benefits.

(a) Initial Deferral Elections.

(i) Subject to the vesting requirements contained herein, the Plan Administrator
shall direct the Trustee of the Trust to pay the Participant, in a single lump
sum within ninety (90) days following the Employment Termination Date, the
portion of the Participant’s Account that consists of Participant deferrals
allocated to the Earnings Sub-Account prior to the end of the 2009 Deferral Year
(together with any earnings, losses, or Dividend Equivalents thereon pursuant to
Section 4.3) and shares of Stock contributed by the Company prior to the end of
the 2009 Deferral Year, valued as of the applicable Valuation Date.

(ii) For each Deferral Year after 2009 and prior to 2013, a Participant shall
designate the time and form of distribution of Participant deferrals allocated
to

 

8



--------------------------------------------------------------------------------

the Earnings Sub-Account during each such Deferral Year (together with any
earnings, losses, or Dividend Equivalents thereon pursuant to Section 4.3) and
shares of Stock contributed by the Company during each such Deferral Year,
pursuant to an irrevocable written distribution election filed by the
Participant (in the manner prescribed by the Plan Administrator) prior to the
commencement of each such Deferral Year, and, subject to the vesting
requirements contained herein, the Plan Administrator shall direct the Trustee
to reimburse the Company so that it may pay the Participant such amounts
pursuant to such distribution election(s), valued as of the applicable Valuation
Date. Each such distribution election shall apply to the subsequent Deferral
Year unless and until the Participant files a new distribution election for the
forthcoming Deferral Year; provided, however, that if the Participant never
files a distribution election, all such amounts shall be paid in a single lump
sum within ninety (90) days following the Participant’s Employment Termination
Date. Such distribution election(s) shall allow the Participant to choose to
have such amounts distributed either (1upon a Scheduled Distribution while
employed with the Company (2) within ninety (90) days following the Retirement.
In the event the Participant terminates employment prior to reaching Retirement,
the Participant shall receive a lump sum payment for amounts deferred after
January 1, 2013

(iii) For each Deferral Year after 2012, a Participant shall designate the time
and form of distribution of Participant deferrals allocated to the Earnings
Sub-Account during each such Deferral Year (together with any earnings, losses,
or Dividend Equivalents thereon pursuant to Section 4.3) and shares of Stock
contributed by the Company during each such Deferral Year, pursuant to an
irrevocable distribution election filed by the Participant (in the manner
prescribed by the Plan Administrator) prior to the commencement of each such
Deferral Year, and, subject to the vesting requirements contained herein, the
Plan Administrator shall direct the Trustee of the Trust to pay to the Company
the amount necessary to pay the Participant such amounts pursuant to such
distribution election(s), valued as of the applicable Valuation Date. Each such
distribution election shall apply to the subsequent Deferral Year unless and
until the Participant files a new distribution election for the forthcoming
Deferral Year; provided, however, that if the Participant never files a
distribution election, all such amounts shall be paid in a single lump sum
within ninety (90) days following the Participant’s Employment Termination Date.
Such distribution election(s) shall allow the Participant to choose to have such
amounts distributed either:

 

  1)

after a five (5) year deferral period, a Scheduled Distribution of such that the
amounts will be distributed in the February that follows the fifth anniversary
of the first day of the Deferral Year in a single lump sum or five
(5) substantially equivalent annual installments (as elected);

 

  2)

within ninety (90) days following the Participant’s Retirement in a lump sum or
up to five (5) substantially equivalent annual installments (as elected),

 

  3)

within ninety (90) days following the date of the Participant’s Employment
Termination Date in a single lump sum;

provided, however, that if the Participant undergoes a Separation from Service
(other than on account of Retirement), all remaining payments due to the
Participant shall be paid in a single lump sum within ninety (90) days following
the Participant’s Employment Termination Date.

 

9



--------------------------------------------------------------------------------

(iv) With respect to the Earnings Sub-Account, on the payment date (or each
payment date in the case of annual installments) set forth in this
Section 4.4(a), Trust investments, which may or may not include any Valuation
Funds, shall be liquidated on a pro-rata basis (regardless of whether or not a
Participant’s investment preferences were followed with respect to actual
investments), in an amount equal to such portion of the Account that is to be
paid on such date(s). The Earnings Sub-Account shall be distributed in cash.
Shares of Stock allocated to a Participant’s Account shall be distributed
in-kind.

(v) For purposes of this Section 4.4(a), each installment payment shall be
treated as a series of separate payments and shall be determined by dividing the
Account balance as of the Valuation Date by the remaining number of installment
payments.

(b) Subsequent Deferral Election. For amounts with respect to each Deferral Year
after 2012, a Participant may delay the timing of a previously-scheduled payment
or may change the form of a payment only if such subsequent deferral election
meets all of the following requirements:

(i) the subsequent deferral election shall not take effect until at least 12
months after the date on which it is made;

(ii) the election must be made at least 12 months prior to the date the payment
is scheduled to be made. For installment payments, the election must be made at
least 12 months prior to the date the first payment in such installment was
scheduled to be made; and

(iii) the subsequent deferral election must delay the payment for at least five
years from the date the payment would otherwise have been made. For installment
payments, the delay is measured from the date the first payment was scheduled to
be made.

(c) Specified Employees. Notwithstanding any provision of this Plan to the
contrary, if the Participant is considered a Specified Employee at Separation
from Service under such procedures as established by the Company in accordance
with Code Section 409A, benefit distributions under Section 4.4(a) that are made
upon Separation from Service may not, to the extent required by Code
Section 409A, commence prior to the earlier of the date of the Participant’s
death or the expiration of the six-month period measured from the date of the
Participant’s Separation from Service; provided that to the extent permitted by
Code Section 409A, only payments scheduled to be paid during the first six
(6) months after the date of such Separation from Service shall be delayed and
such delayed payments shall be paid in a single sum on the first day of the
seventh month following the date of such Separation from Service.

Section 4.5 Early Distribution of Benefits.

A Participant may request a distribution due to Unforeseeable Emergency by
submitting a written request to the Plan Administrator accompanied by evidence
to demonstrate that the circumstances being experienced qualify as an
Unforeseeable Emergency. The Plan Administrator shall have the authority to
require such evidence as it deems necessary to

 

10



--------------------------------------------------------------------------------

determine if a distribution is warranted. If an application for a hardship
distribution due to an Unforeseeable Emergency is approved, the distribution
shall be limited to amounts contributed by the Participant to the Plan pursuant
to Section 4.1 (and the earnings thereon) and shall be further limited to an
amount sufficient to meet the emergency, plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution. The allowed distribution
shall be payable in a single lump sum in cash as soon as possible after approval
of such distribution, but in any event within ninety (90) days after the
occurrence of the Unforeseeable Emergency, with the exact date of such payment
to be determined by the Plan Administrator in its sole discretion. For purposes
of making any such payment, the Account shall be valued as of the applicable
Valuation Date, and the Participant shall direct the Trustee to liquidate Trust
investments (regardless of whether or not a Participant’s investment preferences
were followed with respect to actual investments), which may or may not include
any Valuation Funds, in an amount equal to such portion. In the event the
Participant fails to direct the Trustee as provided in the preceding sentence,
on the payment date, Trust investments, which may or may not include any
Valuation Funds, shall be liquidated on a pro-rata basis (regardless of whether
or not a Participant’s investment preferences were followed with respect to
actual investments), in an amount equal to such portion. The Earnings
Sub-Account shall be distributed in cash. Shares of Stock allocated to a
Participant’s Account shall be distributed in-kind. As used herein,
“Unforeseeable Emergency” shall mean (i) a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, a Beneficiary, or the Participant’s dependent (as defined
in Section 152 of the Code, without regard to Section 152(b)(1), (b)(2) and
(d)(1)(B)), (ii) loss of the Participant’s property due to casualty (including
the need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster), or (iii) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, which may include, if applicable,
(x) the imminent foreclosure of or eviction from the Participant’s primary
residence, (y) the need to pay for medical expenses, including non-refundable
deductibles, as well as the costs of prescription drug medication, and (z) the
need to pay for the funeral expenses of the Participant’s spouse, a Beneficiary
or the Participant’s dependent (as defined in Section 152 of the Code, without
regard to Section 152(b)(1), (b)(2) and (d)(1)(B)). Except as otherwise provided
in clause (iii) of the immediately preceding sentence, the purchase of a home
and the payment of college tuition are not Unforeseeable Emergencies. In the
event of any such withdrawal and distribution during any Plan Year as a result
of an Unforeseeable Emergency, the Participant’s Salary Deferral Election for
such Plan Year shall be deemed automatically revoked for such Plan Year. This
section shall be interpreted in a manner consistent with Section 409A of the
Code. The circumstances that will constitute an “Unforeseeable Emergency” will
depend upon the facts of each case, but, in any event, payment may not be made
if such hardship is or may be relieved:

(a) Through reimbursement or compensation by insurance or otherwise;

(b) By liquidation of the Participant’s assets, to the extent that liquidation
of such assets would not itself cause severe financial hardship, or

(c) By cessation of deferrals under the Plan.

 

11



--------------------------------------------------------------------------------

Where a payment is made to a Specified Employee on account of the occurrence of
an Unforeseeable Emergency, the payment need not be delayed because the
Specified Employee has a Separation from Service after incurring the
Unforeseeable Emergency.

Section 4.6 No Acceleration of Retirement Benefit or Termination Benefit.
Neither a Participant nor the Employer may accelerate the time or schedule of
any payment scheduled to be made under the Plan. Notwithstanding the foregoing,
the time or schedule of any payment may be accelerated in any of the following
circumstances:

(a) Domestic Relations Orders. The Plan Administrator may accelerate the time or
schedule of a payment under the Plan to an individual other than the
Participant, or a payment under the Plan may be made to an individual other than
the Participant, to the extent necessary to fulfill a domestic relations order
(as defined in Section 414(p)(1)(B) of the Code). Any such payment reflecting an
assigned percentage of the Participant’s Account as of a date certain shall be
construed as requiring such assignment to be calculated with reference to such
date, or, if administratively preferable to the Committee in its sole and
absolute discretion, the last day of the month in which such date certain occurs
(the “Assignment Date”). For purposes of making any distribution under this
Section 4.6(a), if the domestic relations order provides that earnings and
losses shall be taken into account from the Assignment Date through the date of
distribution or any earlier date, the Account, for distribution purposes, shall
be valued as of the applicable Valuation Date; and if the domestic relations
order does not provide that earnings and losses shall be taken into account, or
affirmatively provides that earnings and losses shall not be taken into account,
the value of the Account as of the Assignment Date shall be the value of the
Account for distribution purposes;

(b) Payment of Employment Taxes. The Plan Administrator may accelerate the time
or schedule of a payment under the Plan, or a payment may be made under the
Plan, to (x) pay the Federal Insurance Contributions Act (“FICA”) tax imposed
under Section 3101, 3121(a) or 3121(v)(2) of the Code or (y) pay the income tax
at the source on wages imposed under Section 3401 of the Code or the
corresponding withholding provisions of applicable state, local or foreign tax
laws. However, the total payment under this clause (ii) may not exceed the
aggregate of the FICA amount and the income tax withholding related to the FICA
amount Payment shall be based on the value of the Account as of the applicable
Valuation Date; or

(c) Payment Upon Income Inclusion Under Section 409A. The Plan Administrator may
accelerate the time or schedule of a payment under the Plan, or a payment may be
made under the Plan, at any time that the Plan fails to meet the requirements of
Section 409A of the Code and the Final Regulations. Such payment may not exceed
the amount required to be included in income as a result of the failure to
comply with the requirements of Section 409A of the Code and the Treasury
Regulations promulgated thereunder. Payment shall be based on the value of the
Account as of the applicable Valuation Date.

For purposes of making any payment under this Section 4.6, the following rules
shall apply: the Participant shall direct the Trustee to liquidate Trust
investments (regardless of whether or not a Participant’s investment preferences
were followed with respect to actual investments), which may or may not include
any Valuation Funds, in an amount equal to such portion of the Account. In the
event the Participant fails to direct the Trustee as provided in the preceding
sentence, on the payment date, Trust investments, which may or may not include
any Valuation Funds, shall

 

12



--------------------------------------------------------------------------------

be liquidated on a pro-rata basis (regardless of whether or not a Participant’s
investment preferences were followed with respect to actual investments), in an
amount equal to such portion. The Earnings Sub-Account shall be distributed in
cash. Shares of Stock allocated to a Participant’s Account shall be distributed
in-kind.

ARTICLE 5.

BENEFICIARY DESIGNATIONS

Section 5.1 Designation by Participant.

Each Participant shall have the right to designate one or more primary
Beneficiaries and one or more contingent Beneficiaries to receive the amount
represented by his or her Account in the event of his or her death. Beneficiary
designation(s) shall be made in the manner as may be prescribed by the Plan
Administrator. The Participant shall have the right to revoke or change
Beneficiary designations from time to time, and each such change shall
constitute a revocation of all prior designations. No Beneficiary designation
shall be effective unless in writing and delivered to the Plan Administrator
prior to the death of the Participant. Any such Beneficiary designation shall be
subordinate to any court order applicable to the Participant’s interest in the
Plan.

Section 5.2 Default Provision.

If a Participant dies without having designated a Beneficiary, or if no such
designated Beneficiary survives the Participant, any benefit payable by reason
of the death of the Participant shall be payable to his or her surviving spouse,
or, if there is no surviving spouse, to his or her surviving children, in equal
shares. If the Participant dies with no surviving spouse or children, any
benefit shall be paid to the Participant’s estate.

ARTICLE 6.

PLAN ADMINISTRATION

Section 6.1 Authority and Delegation.

In general, affairs of the Plan shall be administered by the Plan Administrator
subject to the supervision and review of the Board. However, the Plan
Administrator has the right, but not the obligation, to delegate any of its
duties and authorities hereunder to any person or persons not disabled, as a
matter of law, to perform such duties or to exercise such authorities. The Plan
Administrator shall provide written reports to the Board, no less frequently
than annually, concerning the operation of the Plan and Trust since the date of
the last report.

Section 6.2 Duties, Responsibilities and Authority of the Plan Administrator.

The Plan Administrator shall have the following duties and the authority to take
such actions as are reasonably necessary and desirable to discharge the same:

(a) to maintain and preserve records relating to each Participant and each
Beneficiary;

 

13



--------------------------------------------------------------------------------

(b) to recommend to the Board what sums, if any, should be contributed to the
Plan;

(c) to prepare and to furnish to each Participant and to others entitled to
receive the same, all information and notices required under Federal law or the
provisions of the Plan;

(d) to prepare and file or publish and distribute, as required by law, all
returns, reports, notices, descriptions and other information required under law
to be so filed or published and distributed;

(e) to construe all provisions of the Plan, to correct any defect therein, and
to supply any omissions therefrom, as more fully described in Section 6.4 of the
Plan;

(f) to arrange for bonding, if necessary;

(g) to determine eligibility for benefits and to provide procedures for the
appeal of denied claims for benefits;

(h) to determine whether any court order, including a domestic relations order
described in Section 414(p)(1)(B) of the Code, is applicable to the interest of
the Participant under the Plan and to take such action as is appropriate in
connection with such order;

(i) to solicit, receive, retain and act upon Beneficiary designations and other
communications received from the Participant and others;

(j) to promulgate such policies, procedures and rules of general and specific
application as the Plan Administrator, in its discretion, deems necessary or
desirable to administer the Plan and to further the purposes for which it
exists, and from time to time to change such policies, procedures and rules;

(k) to publish forms to be used in connection with the administration of the
Plan and to determine the circumstances in which the use of such forms will be
required;

(l) to determine whether or not the consent of any person is required in
connection with the exercise of any rights or privileges under the Plan and to
withhold action pending the receipt of such consent where required;

(m) to delegate to qualified persons or entities such of its ministerial duties
as it sees fits to so delegate and to rescind such delegations; provided,
however, that the Plan Administrator shall remain responsible for the authorized
acts of the delegatees;

(n) to provide the trustees of the Trust with the information required pursuant
to the Trust Agreement; and

 

14



--------------------------------------------------------------------------------

(o) to exercise such other powers and discharge such other duties and
responsibilities as are specified in the Plan as being within the province of
the Plan Administrator.

Section 6.3 Reporting and Disclosure.

The Plan Administrator shall keep all individual and group records relating to
each Participant, his or her Beneficiary (or Beneficiaries) and others having an
interest in his or her benefits under the Plan and the Trust and all other
records as may be necessary or desirable, in the judgment of the Plan
Administrator, for the proper operation of the Plan. Such records shall be made
available for examination and copying by the Participant and his or her
Beneficiary (or Beneficiaries); provided, however, that each Participant and
representative shall have the right to see or copy only those records pertaining
to such person and those records and documents of general application.

Section 6.4 Construction of the Plan.

The Plan Administrator shall take such steps as are considered necessary and
appropriate to remedy any inequity that results from incorrect information
received or communicated in good faith or as the consequence of an
administrative error. The Plan Administrator shall interpret the Plan and shall
determine the questions arising thereunder in the administration, interpretation
and application of the Plan. The Plan Administrator shall reconcile any
inconsistency under the Plan and shall supply any omissions with respect to the
Plan. Subject to Section 7.3, all such corrections, reconciliations,
interpretations and supplied omissions shall be final and binding on all
parties.

Section 6.5 Engagement of Assistants and Advisers.

The Company shall have the right to engage the services of such persons and
organizations as it, in its sole discretion, deems necessary or advisable to
facilitate the operation of the Plan and the accomplishment of its purposes.

Section 6.6 Bonding.

HCSG shall arrange for such bonding as is required by law, but no bonding in
excess of the amount required by law shall be required under the Plan or the
Trust.

Section 6.7 Discretion.

The Plan Administrator shall have the greatest lawful degree of discretion in
the administration and construction of the Plan. The manner in which the Plan is
administered or construed shall not be guided by, and there shall be no
precedential value ascribed to, the manner in which the Plan was administered or
construed at an earlier date, nor shall the manner in which any plan, fund,
program or arrangement similar to the Plan be considered precedential to the
manner in which the Plan is to be administered or construed.

 

15



--------------------------------------------------------------------------------

ARTICLE 7.

CLAIMS AND REVIEW

Section 7.1 Claims Procedure.

If the Participant or the Participant’s Beneficiary (hereinafter the “Claimant”)
is denied all or a portion of an expected benefit under the Plan for any reason,
he or she may file a claim with the Committee. The Committee shall notify the
Claimant within thirty (30) days of allowance or denial of the claim. The notice
of the Committee’s decision shall be in writing, sent by mail to Claimant’s last
known address, and, if a denial of the claim, shall contain the following
information: the specific reasons for the denial; specific reference to
pertinent provisions of the Plan on which the denial is based; if applicable, a
description of any additional information or material necessary to perfect the
claim and an explanation of why such information or material is necessary; and
an explanation of the review process.

Section 7.2 Request for Review.

A Claimant is entitled to request a review by the Board of any denial of his or
her claim by the Committee. The request for review must be submitted to the
Board in writing within sixty (60) days of receipt of the notice of the denial.
Absent a request for review within the sixty (60) day period, the claim will be
deemed to be conclusively denied.

Section 7.3 Review Procedure.

The Claimant or his or her representative shall be entitled to review all
pertinent documents and to submit issues and comments in writing to the Board.
The Board in their sole discretion may afford the Claimant a hearing. The Board
shall render a review decision in writing within sixty (60) days after receipt
of a request for a review. The Claimant shall receive written notice of the
Board’s review decision, which shall contain specific reasons for the decision
with references to the pertinent provisions of the Plan.

Section 7.4 Disability Claims Review Procedure.

(a) Initial Claim.

A Claimant may make a claim for benefit under the Plan or request a specific
interpretation or ruling under the Plan regarding such Claimant’s status as a
Participant with a Disability by submitting a written claim for benefits to the
Committee.

If such claim is denied, in whole or in part, the Committee shall provide the
Claimant with written notification of such adverse benefit determination within
45 days after the receipt of the claim. This time period may be extended twice
by 30 days (for a total of 60 days) if the Committee both determines that such
an extension is necessary due to matters beyond the control of the Plan and
notifies the Claimant of the circumstances requiring the extension of time and
the date by which the Committee expects to render a decision. Any such
notification shall be made prior to the expiration of the initial 45-day or
30-day period, as applicable.

 

16



--------------------------------------------------------------------------------

If such an extension is necessary due to the Claimant’s failure to submit the
information necessary to decide the claim, the notice of extension shall
specifically describe the required information, and the Claimant shall be
afforded at least 45 days within which to provide the specified information. If
the Claimant delivers the requested information within the time specified, any
30-day extension period shall begin after the claimant has provided that
information. If the Claimant fails to deliver the requested information within
the time specified, the Committee may decide the claim without that information.

A Claimant may file any claim himself or herself or may designate another person
as his or her “authorized representative” by notifying the Committee in writing
of that person’s designation. In that case, all subsequent notices are provided
to claimant through his or her authorized representative and decisions
concerning that claim shall be given to that representative.

Any written notice of adverse benefit determination shall include the following
information:

(i) the specific reason or reasons for the denial;

(ii) reference to the specific Plan provisions on which the determination is
based;

(iii) a description of any additional material or information necessary for the
claimant to seek review and an explanation of why such material or information
is necessary;

(iv) a description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring legal action in federal court under the federal pension law known as
ERISA, if the Claimant’s claim on review is denied; and

(v) disclosure of any internal rule, guideline, protocol or similar criterion
relied on in making the adverse determination.

Any failure of the Committee to respond to the Claimant’s claim for benefit
within the allotted time period, including extensions, shall be deemed to be a
denial of such claim by all parties.

(b) Appeal of Denied Claim.

If a Claimant’s claim is denied or a Claimant or his or her authorized
representative has not received a response within the initial 45-day period or
extended 30-day or 60-day period, as applicable, the Claimant or his or her
authorized representative, as applicable, may request a review by notice given
in writing to the Committee. A Claimant or his or her authorized representative,
as applicable, shall have at least 180 days after the receipt of the denial
notice to appeal the denial.

 

17



--------------------------------------------------------------------------------

In connection with a Claimant’s or authorized representative’s right to appeal
the Committee’s initial determination regarding the claim, the Claimant or
authorized representative, as applicable, also:

(i) may review pertinent documents and submit issues and comments in writing;

(ii) is entitled to have the review of the adverse benefit determination take
into account all new information, whether or not presented or available at the
initial determination. No deference will be afforded to the initial
determination;

(iii) will be given the opportunity to submit written comments, documents,
records, or any other information relevant to the claim;

(iv) will, upon request and free of charge, be provided with reasonable access
to, and copies of, all documents, records, and other information relevant to the
claim for benefits, including all documents defined by applicable U.S.
Department of Labor regulations;

(v) is entitled to have the review conducted by a person different from the
person who made the initial determination and such person will not be the
original decision maker’s subordinate;

(vi) is entitled to be given a review that takes into account all comments,
documents, records, and other information submitted by the Claimant or
authorized representative, as applicable, relating to the claim, regardless of
whether such information was submitted or considered in the initial benefit
determination;

(vii) is entitled to, in the case of a claim denied on the grounds of a medical
judgment, have Committee consult with a health professional with appropriate
training and experience. The health care professional who is consulted on appeal
will not be the individual, if any, who was consulted during the initial
determination or a subordinate; and

(viii) if the advice of a medical or vocational expert was obtained by the
Committee in connection with the denial of the claim, will be provided with the
names of each such expert, regardless of whether the advice was relied upon.

The Committee normally shall issue a decision on an appealed claim involving a
Disability determination not later than 45 days following receipt of the written
appeal. If the Committee determines that special circumstances require an
extension of time for a decision on review, the review period may be extended by
an additional 45 days (90 days in total). The Committee shall notify the
Claimant or authorized representative, as applicable, in writing if an
additional 45 day extension is needed. Any such notice shall be delivered prior
to the expiration of the initial 45 day period and shall describe the special
circumstances requiring the extension and set forth the date by which the
Committee expects the claim to be decided.

If an extension is necessary due to a Claimant’s or authorized representative’s,
as applicable, failure to submit the information necessary to decide the appeal,

 

18



--------------------------------------------------------------------------------

the notice of extension will specifically describe the required information, and
the Claimant or authorized representative, as applicable, will be afforded at
least 45 days to provide the specified information. If the Claimant or
authorized representative, as applicable, delivers the requested information
within the time specified, the 45 day extension of the appeal period will begin
after such information has been provided. If the Claimant or authorized
representative, as applicable, fails to deliver the requested information within
the time specified, the Committee may decide the appeal without that
information.

Following a denial of a claim on review, the Committee will provide the Claimant
or authorized representative, as applicable, with a written notice containing
the following information:

(i) the specific reason or reasons for the denial;

(ii) references to the specific Plan provisions on which the denial is based;

(iii) a statement disclosing any internal rule, guideline, protocol or similar
criterion relied on in making the adverse determination;

(iv) a statement that the claimant or authorized representative, as applicable,
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
claim for benefits, including documents not relied upon in deciding the appeal.
For this purpose a document is considered “relevant” if it (1) was relied upon
in making the benefit determination on the claim; (2) was submitted, considered,
or generated in the course of deciding the claim, whether or not relied upon in
deciding the claim; (3) demonstrates compliance with the administrative
processes and safeguards designed to ensure that benefit claims are decided in
accordance with governing Plan documents and that Plan provisions have been
applied consistently with respect to similarly situated claimants; or
(4) constitutes a statement of policy or guidance with respect to the Plan
concerning the denied treatment option or benefit for the Claimant’s diagnosis,
without regard to whether such statement was relied upon in deciding the
benefit;

(v) a statement describing any voluntary appeal procedures offered by the Plan
and the Claimant’s or authorized representative’s, as applicable, right to
obtain the information about such procedures, and right to bring an action in
federal court under federal law; and (1) if an internal rule, guideline,
protocol, or other similar criterion was relied upon in making the adverse
determination, the specific rule, guideline, protocol, or other similar
criterion; or a statement that such rule, guideline, protocol, or other similar
criterion was relied upon in making the adverse determination; (2) if the denial
is based on a medical necessity or experimental treatment or similar exclusion
or limit an explanation of the scientific or clinical judgment for the
determination, applying the terms of the Plan to the Claimant’s medical
circumstances; and (3) a statement as follows: ‘You and your plan may have other
voluntary alternative dispute resolution options, such as mediation. One way to
find out what may be available is to contact your local U.S. Department of Labor
Office and your State insurance regulatory agency;’ and

 

19



--------------------------------------------------------------------------------

(vi) a statement describing the Claimant’s or authorized representative’s, as
applicable, right to bring an action in federal court under Section 502(a) of
ERISA with respect to such denial of benefits.

ARTICLE 8.

PLAN AMENDMENT AND TERMINATION

Section 8.1 Amendment.

The provisions of the Plan may be amended at any time and from time to time by
the Board or any subcommittee thereof or any officer of the Company to whom the
Board has delegated such authority. Any such amendment shall be by written
instrument, shall be communicated to the Participants, and shall not deprive the
Participant of any benefit previously earned or accrued as of the date of the
proposed amendment.

Section 8.2 Plan Termination.

(a) The Company reserves the right to terminate the Plan in whole or in part at
any time and without notice to any person or entity. Notwithstanding the
foregoing, no such termination shall deprive the Participant of any benefit
earned or accrued as of the date of the proposed termination. Subject to
Section 8.2(b), in the event of any such termination, the Trustee shall
distribute Plan benefits at the time specified for payment of such benefits to
the Participant or his or her designated Beneficiary in accordance with
Section 4.4 or Section 4.5, as the case may be. A termination of the Plan shall
be duly authorized by the Board or any subcommittee thereof or any officer of
the Company to whom the Board has delegated such authority. Upon a termination
of the Plan for any reason, each Participant shall become fully vested in all of
the Stock contributed and allocated to his or her Account pursuant to
Section 4.2(a).

(b) In the event of a Change In Control (hereinafter defined), the Plan may be
terminated and, within the ninety (90) days following the Change In Control, the
unpaid Account balances of all Participants shall be distributed in a single
lump sum. For purposes of this subparagraph, the Plan will be treated as
terminated as a result of a Change In Control only if all substantially similar
arrangements sponsored by the Company are also terminated, so that the
Participants of the Plan and participants of any similar plan receive all
amounts of compensation deferred under such arrangements within 12 months of the
termination date. A “Change In Control” shall occur on the date upon which:

(i) any one person, or more than one person acting as a group (as determined
under Treas. Reg. 1.409A-3(i)(5)(v)(B)), acquires (or has acquired during the 12
month period ending on the date of the most recent acquisition by such person or
persons) ownership of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities;

 

20



--------------------------------------------------------------------------------

(ii) a majority of the members of the Board is replaced during any 12-month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election; or

(iii) any one person, or more than one person acting as a group (as determined
under Treas. Reg. 1.409A-3(i)(5)(v)(B)), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have an aggregate gross fair market
value equal to or more than 40 percent of the aggregate gross fair market value
of all of the assets of the Company immediately prior to such acquisition or
acquisitions. For this purpose, “gross fair market value” means the value of the
assets of the Company, or the value of the assets being disposed of, without
regard to any liabilities associated with such assets.

ARTICLE 9.

MISCELLANEOUS PROVISIONS

Section 9.1 Non-alienation of Benefits.

None of the payments, benefits or rights of the Participant or any Beneficiary
shall be subject to any claim of any creditor other than the Company, and, in
particular, to the fullest extent permitted by law, all such payments, benefits
and rights shall be free from attachment, garnishment, trustee’s process or any
other legal or equitable process available to any creditor of the Participant or
any Beneficiary of the Participant other than the Company. Neither the
Participant nor any Beneficiary shall have the right to alienate, anticipate,
commute, pledge, encumber or assign any of the benefits or payments which he or
she may expect to receive, contingently or otherwise, under the Plan or the
Trust, except that the Participant may designate one or more Beneficiaries as
hereinabove provided. Notwithstanding the foregoing, effective as of the 409A
Effective Date, the Trustee, if requested by the Company, or the Company may
make “payment” (as defined in this Section 9.1) to an individual who is not a
Participant to the extent such payment is required under the terms of a domestic
relations order within the meaning of Section 414(p)(1)(B) of the Code (a
“Domestic Relations Order”). Without in any way limiting the generality of the
foregoing, the making of any payment by the Trustee or the Company, as
applicable, to an individual who is not a Participant, if made pursuant to the
terms of a Domestic Relations Order, shall be construed by all parties as exempt
from the prohibitions against anticipation, assignment, alienation, encumbrance,
attachment, garnishment, levy, execution or other legal or equitable process
contained herein, but only to the extent required to implement the terms of such
Domestic Relations Order with respect to such payment. For purposes of this
Section 9.1, “payment” shall be limited to (i) an actual distribution of cash,
in respect of the Participant’s Earnings Sub-Account, (ii) an in-kind
distribution of shares of Stock and (iii), solely for purposes of effectuating a
payment described in (i) or (ii), a transfer on the books and records of the
Plan of beneficial ownership of all or a portion of the Participant’s benefits
under the Plan to the individual(s) identified in the Domestic Relations Order.
Under no circumstances shall the Plan permit any individual(s) identified in a
Domestic Relations Order to maintain an Account hereunder.

 

21



--------------------------------------------------------------------------------

Section 9.2 Terms of Employment.

Neither the establishment of the Plan nor any modification thereof, nor the
creation of any fund, Trust or account, nor the admission of any person to
participation in the Plan, nor the payment of any benefits shall be construed as
giving any Employee the right to be retained in the service of the Employer; and
each Employee shall remain subject to retention in the employ of Employer and to
discharge from such employ to the same extent and on the same conditions as if
the Plan was never adopted.

Section 9.3 Severability of Provisions.

If any provision of the Plan is found by a court of competent jurisdiction to be
unlawful or unenforceable, such provision shall be deemed null and void, and the
balance of the Plan shall continue in full force and effect, as if such unlawful
or unenforceable provision had not been included.

Section 9.4 Effect on Other Parties.

The Plan as set forth herein, and as amended from time to time, shall be binding
upon the heirs, executors, administrators, successors, assigns and other
personal representatives of the Participant.

Section 9.5 Headings and Captions.

The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan and shall not be employed in the
construction of the Plan.

Section 9.6 Gender and Number.

All provisions in the Plan are intended to be gender-neutral. Accordingly,
except where otherwise clearly indicated by context, the masculine, feminine and
neuter form of any word shall include all other gender-designating forms, the
singular shall include the plural and vice-versa.

Section 9.7 Payments to Legally Incapacitated Persons.

Any benefit payable to or for the benefit of a minor, an incompetent person or
other person incapable of effectively receipting therefor shall be deemed paid
when paid to such person’s guardian or to the party providing or reasonably
appearing to provide for the care of such person, and such payments shall fully
discharge the payor, the Plan Administrator, the Employer and all other parties
with respect thereto.

Section 9.8 Reliance on Data and Consents.

The Employer, the Plan Administrator and all other person or entities associated
with the operation of the Plan and the provision of benefits under the Plan, may
reasonably rely on the veracity, the accuracy and the completeness of all data
provided by the Participant, his or her Beneficiary (or Beneficiaries), and his
or her representatives, including, without limitation, data with respect to age,
health and marital status. Furthermore, the Employer and the Plan Administrator
with respect to the Plan may reasonably rely on all

 

22



--------------------------------------------------------------------------------

consents and designations filed under the Plan, regardless of by whom filed,
without duty to inquire into the genuineness of any such consent or designation.
None of the aforementioned persons or entities associated with the operation of
the Plan, or the benefits provided under the Plan shall have any duty to inquire
into any such data, and all may rely on such data being current to the date of
presentation, it being the duty of Participants, Beneficiaries and their
respective representatives to advise appropriate parties of any change in such
data.

Section 9.9 Entire Agreement.

This instrument shall constitute the entire agreement among the parties with
respect to the subject matter hereof, and shall supersede all previous
understandings on the subject.

Section 9.10 Controlling-Law.

The Plan shall be construed and enforced according to the law of the
Commonwealth of Pennsylvania to the extent not preempted by Federal law, which
shall otherwise control.

This Amended and Restated Deferred Compensation Plan is hereby approved and
adopted this 18th day of October, 2012.

 

HEALTHCARE SERVICES GROUP, INC.

BY:

 

/s/ John C. Shea

 

Chief Financial Officer and Secretary

 

23



--------------------------------------------------------------------------------

EXHIBIT “A”

VALUATION FUNDS

Effective as of the Effective Date, the Valuation Funds under the Plan shall
include the following:

 

  1.

American Funds Euro Pacific Growth

 

  2.

BlackRock Equity Dividend Fund

 

  3.

BlackRock Global Allocation Fund

 

  4.

Delaware Emerging Markets Fund

 

  5.

ING Real Estate Fund

 

  6.

Ivy High Income Fund

 

  7.

JP Morgan Government Bond Fund

 

  8.

JP Morgan Large Cap Growth Fund

 

  9.

Nuveen Santa Barbara Dividend Growth Fund

 

  10.

PIMCO Commodity Real Return Strategy Fund

 

  11.

PIMCO Real Return Fund

 

  12.

PIMCO Total Return Fund

 

  13.

Principal MdCap Blend Fund

 

  14.

Templeton Global Bond Fund

 

  15.

Wells Fargo Adv Small Cap Value Fund